Ingraham, J. (dissenting) :
I do not agree to the affirmance of this judgment, as I do not think that the letter upon which the plaintiff’s claim is founded *297was sufficient to charge the defendants with notice of the assignment by Louisa Barry of her share in the trust property. It appeared that on May 15, 1893, the Farmers’ Loan and Tiust Company had been appointed trustee under the will of Caroline Wildberger to hold a certain trust fund until two of the testatrix’s grandchildren should attain the age of twenty-one years, when, upon the termination of the trust, the trust fund was given “to the children of my deceased son Frederick.” One of the children of Frederick Schaeffler who would be entitled to a portion of this trust fund was Louisa Barry. On May 29, 1893, fourteen days after the Farmers’ Loan and Trust Company had been appointed trustee, a letter was received by the secretary of the trust company notifying him that Louisa Barry had by assignment, dated October 13, 1892, assigned all her right, title and interest as legatee and devisee under this will in question to Louisa Schaeffler. This notice did not by its face purport to come from Louisa Barry or from Louisa Schaeffler, nor did it purport to have been sent by their direction. So far as appeared from the letter itself it was a gratuitous piece of information given by a stranger who had no interest in the estate. It was to the secretary of the trustee who had been just appointed, and who, so far as appears, had received no notice of the fact that Louisa Barry was a beneficiary, or had any interest in the fund. Thus, on the record a stranger to the transaction informed the trustee of the assignment of a person’s right, title and interest in the trust fund, with no statement of what that right, title and interest was, or whether, by the assignment, any right, title or interest in the fund had in fact been assigned. In answer to that the trustee requested the person giving the notice to send to the trustee a copy of the assignment so that it could be submitted to its" counsel “ to have them determine whether it is sufficient to cover any fund which may be in our possession.” No notice was taken of this communication ; no copy of any assignment was submitted ; no further notice of the right of the person to whom this stranger to the proceeding had notified the trust company that a transfer of some person’s right, title and interest in the fund had been made was given. Five years after the trust terminated and the trustee proceeded to distribute the fund among those entitled to it. I do not think this notice was sufficient to impose *298upon the trustee a duty of inquiring as to who this unknown Louisa Schaeffler was. The trust company had the right to assume that the claim had been abandoned, no notice having been taken of its most reasonable request that the person to whom some sort of a transfer was said to have been made should indicate to the trustee just what right had been transferred. There is certainly no principle that charges a trustee with notice of a transfer of the remainder of the trust estate in its hands because some entire stranger to the proceeding has informed the trustee that a transfer of some indefinite interest in the trust fund had been made. The assignee of this interest served no notice upon the trustee that she was entitled to any portion of the fund. The trustee had no notice that the person who was alleged to have made the transfer had any ínteres . in the estate. Such an indefinite notice seems to me entirely insufficient to charge the trustee.
I think the judgment should be reversed.